Title: From Thomas Jefferson to Charles Willson Peale, 18 February 1806
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                     
                            Washington Feb. 18. 06.
                        
                        One of the polygraphs bespoke being intended for the Bey of Tunis himself, & the other two for his
                            officers, it may be well to distinguish one of them by silver boxes in the way you propose. there will be no occasion for
                            a plate to engrave any thing on. when done, they are to be sent here; and they will be less liable to injury coming by
                            water, if a conveyance occurs. I salute you with friendship & respect.
                        
                            Th: Jefferson
                     
                        
                    